Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to TW 108111480 filed on April 1, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on November 25, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US Pat. 5,403,998) (new cited).
Regarding claim 1, Sheen et al. discloses a microwavable susceptor (equivalent as microwave heating sheet) and method of using same, comprising: a substrate (paper layer 18); and a heating layer (semi-liquid lossy material 16) disposed on a first surface of the substrate and including a polar solvent that has a boiling point of not less than 100°C (Abstract; Col. 3, Lines 37-40, glycerine), and a polyelectrolyte (Col. 5, Lines 19-41; sodium carboxymethylcellulose is equivalent as polyelectrolyte).  Sheen et al. does not disclose the polyelectrolyte is dissolved in the polar solvent.  However, homogeneous dissolution of the electrolyte comprised by the heating layer in a boiling polar solvent to enhance the heat generating effect of the microwave heat sheet or microwave susceptor is a conventional technical means belonging to the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Sheen et al., the polyelectrolyte is dissolved in the polar solvent, for the purpose of enhancing the heat generating effect.
Regarding claim 2, Sheen et al. discloses the polyelectrolyte is a water-soluble polymer selected from carboxymethyl cellulose (Col. 5, Lines 19-23).
Regarding claim 3, Sheen et al. discloses the polar solvent is glycerol (Abstract; Col. 3, Lines 37-40, glycerine).
Regarding claim 4, Sheen et al. discloses the polyelectrolyte is present in an amount ranging from 21 wt% to 56 wt% based on 100 wt% of the heating layer (Table 1; sucrose ester 2-10 wt%, sodium carboxymethyl cellulose 0.5-6 wt%, propylene glycol  2-6 wt%, the total combine is 22 wt%).
Regarding claim 5, Sheen et al. discloses the heating layer (16) comprises glycerine (equivalent to a high boiling point polar solvent), a sucrose ester, a chloride salt, and a loss enhancer selected from the group consisting of sodium carboxymethyl cellulose (CMC) (equivalent to a polyelectrolyte), an acid polysaccharide gum, and propylene glycol (Col. 2, Line 38 to Col. 3, Line 3).  The lossy material (16) is disposed on a first surface of the paper/substrate layer (18).  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985). In this case, the term " heating layer is prepared by a process comprising the steps of: mixing water, said polyelectrolyte and said polar solvent to obtain a mixture having a viscosity ranging from 50 to 700 cps; coating said mixture on said first surface of said substrate to form a coating layer; and drying said coating layer to remove said water from said coating layer" is considered as product -by-process claim; therefore, no patentable weight is given to the term, and the patentable weight is only given to "heating layer".
Regarding claim 7, Sheen et al. discloses a food contacting layer (transparent plastic film 12) that is adhered to a second surface of the substrate (18) oppositely oppositely of the first surface of the substrate (Fig. 2).
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US Pat. 5,403,998) in view of Dorby (US Pat. 5,389,767) (new cited).
Regarding claim 6, Sheen et al. discloses substantially all features of the claimed invention as set forth above except the substrate is made of porous material.  Dorby discloses the substrate (1) is made of porous material (Fig. 1; Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Sheen, the substrate is made of porous material, as taught by Dorby, for the purpose of allowing the susceptor material adequately absorbed to the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/10/2020
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761